Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority based on EP18190843.5 dated 08/24/2018 is acknowledged. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 	
Regarding claim 10, the trademark “Velcro” renders the claim indefinite.

Claim 1-9, 11, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bakker (20080099355).  Bakker teaches a container with a first a first panel front panel adjacent to a second panel top panel 12, a first door 16 defined by at least a portion of the first panel and at least a portion of the second panel, and selectively coupled to at least another portion of the second panel via zipper, a second door 18 hingedly connected to the first door wherein the first door and the second door open towards each other (7B).  
Regarding claim 5, note portion 18 is defined at the first panel in fig. 3 where it extending into the first panel. 
	Regarding claim 7, the limitation “the second door opens in a direction towards the second panel” does not impart any structure over the second door 18.   The zipper opens the door 
Regarding claim 9, note that the level has a compartment for storing batteries in fig. 6.

Claims 1, 2, 6-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pruchnicki (20090294455).  Pruchnicki teaches a container with a top panel 32 panel adjacent to the second front panel 34, a first door 32 defined by a portion of the first panel and at least a portion of the second panel (note this at least portion comprises the zipper portion on the front panel, and the first door 32), a second door  132hingedly connected to the first door 32
[0047] Alternately, or optionally, insulated carrier assembly 20 may include an auxiliary access 130 to accommodation 68 in the nature of a lid or door 132 mounted as an inset in second panel 28.  Auxiliary access 130 may have an insulated wall structure, and may include a wing 134, hingedly mounted to the main body of second panel 32.  Door 132 may employ a different type of securement from the main closure securement of second panel 32.  That is, whereas the main closure may employ a zipper, (with emphasis)

Regarding claim 10, note the hook and loop at 112.
a fastener 112 in the  nature of a fabric hook-and-eye strip are sewn in place with stitching that is  at an height relative to base 78 that is expected to be well above the liquid  level in liner 24. (with emphasis)

Claims 1-8, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiekh et al. (9894970).  Shiekh teaches a container with a first front panel adjacent to a second top panel, a first door  (32+38 in fig. 6) defined by at least a portion of the first panel and at least a portion of the second panel (note the first door 32+38 has a portion of the top and wherein the first door is selectively coupled to at least another portion of the second panel at the zipper portion 385 (fig. 14 and 15), and a second door at 338 hingedly connected to the first door.

Regarding claim 7 and 15, note that the second door opens via a zipper and the zipper extends in various direction including a direction toward the second top panel. 
Claims 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiekh et al. (9894970) in view of Lai (20190298026).  Lai teaches that it is known in the art to provide door open toward the top and the handle in fig. 4.  It would have been obvious to one of ordinary skill in the art to provide the second door open toward the top and the handle to enable one to access the contents in various orientation and/or sides and/or for convenience.

Claims 1, 3-8, and 12-14   are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford et al. (20160213132).  Ford teaches a container with a first front panel adjacent to a second top panel, a first door 112 defined by at least a portion of the first panel and at least a portion of the second panel, and a second door at 124 hingedly connected to the first door.
Regarding claim 6 note the first door open away from the second panel in fig. 7 

Claims 1, 3, 4, 6, 7, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krulik (6516927).  Krulik teaches a container with a first front panel adjacent to a second top panel, a first door 14 defined by at least a portion of the first panel and at least a portion of the second panel, and a second door at 36 hingedly connected to the first door.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733